Title: [Diary entry: 7 August 1781]
From: Washington, George
To: 

7th. Urged Governor Greene of Rhode Island to keep up the number of Militia required of that State at Newport & to have such arrangements made of the rest as to give instant & effectual support to the Post, & the Shipping in the harbour, in case any thing should be enterprized against the latter upon the arrival of Rodney; who, with the British fleet, is said to be expected at New York, & in conjuction with the Troops which are Embarked in Virginia & their own Marines are sufficient to create alarms.